Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 10, 13, 17, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the common supply line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the liquid inlet ends" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the opposite liquid outlet ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the maximum liquid level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 9, 14-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims recite functions and operations of the apparatus claim but do not further limit the structure of the device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8, 9, 11, 14-16, 18, 19 and 20 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patchett GB 1136045.
Regarding claims 1, 5, 6, 9, 14-16, and 20, Patchett discloses a watering station with multiple drinking valves (2) for removal of liquid by animals, the watering station comprising: a liquid piping system including at least one watering line (1), at least one supply line (11), and at least one return line (5), the at least one watering line being associated with drinking valves and having a liquid reservoir (8), wherein the at least one supply line simultaneously supplies liquid to the watering lines in parallel with the at least one return line returning at least a portion of the liquid to the liquid reservoir (Patchett, Figure 1). Patchett is further capable of performing the functional language of claims 5, 6, 9, 14-16, and 20, as best understood.
Regarding claim 2, Patchett further discloses the supply line and the return line are joined together to form a circulation line for the liquid (Patchett, Figure 1).
Regarding claim 3, Patchett further discloses the ends at one liquid supply side of the watering lines are connected fluidly to the common supply line (12) and the return line is connected to a downstream end of the supply line (Patchett, Figure 1).
Regarding claim 8, Patchett further discloses the liquid reservoir is formed by at least one liquid reservoir tank (8), and the liquid in the liquid reservoir tank can be filled from a liquid source.
Regarding claim 11, Patchett further discloses the supply line and the return line are situated at least partly above the level of the watering lines (Patchett, Figure 1).
Regarding claim 18, Patchett further discloses the supply line is laid such that at least one point forms a highest point (Patchett, Figure 1) and the supply line can be vented at this at least one highest point.
Regarding claim 19, Patchett further discloses at least the collecting line is laid such that at least one point forms a highest point (Patchett, Figure 1) and the collecting line can be vented at this at least one highest point.

Claim(s) 1, 2, 4, 8, 11, 13, 16-21 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ewing US 5,138,980.
Regarding claims 1, 5, 6, 9, 14-16, and 20 Ewing discloses a watering station with multiple drinking valves (24) for removal of liquid by animals, the watering station comprising: a liquid piping system including at least one watering line (80), at least one supply line (72), and at least one return line (74), the at least one watering line being associated with drinking valves and having a liquid reservoir (62), wherein the at least one supply line simultaneously supplies liquid to the watering lines in parallel with the at least one return line returning at least a portion of the liquid to the liquid reservoir (Ewing, Figure 5). Ewing is further capable of performing the functional language of claims 5, 6, 9, 14-16, and 20, as best understood.
Regarding claim 2, Ewing further discloses the supply line and the return line are joined together to form a circulation line for the liquid (Ewing, Figure 5).
Regarding claims 4, 17, and 21 Ewing further discloses the liquid inlet ends of the watering lines are connected to the supply line and the opposite liquid outlet ends of the watering lines are connected directly or across a collecting line (82) to the return line. Ewing is further capable of performing the functional language of claims 17 and 21. Ewing is further capable of performing the functional language of claims 17 and 21, as best understood.
Regarding claim 8, Ewing further discloses the liquid reservoir (62) is formed by at least one liquid reservoir tank, and the liquid in the liquid reservoir tank can be filled from a liquid source.
Regarding claim 11, Ewing further discloses the supply line and the return line are situated at least partly above the level of the watering lines (Ewing, Figure 5).
Regarding claim 13, Ewing further discloses the supply line is connected by a respective downpipe to the inlet ends of the watering lines and the downstream ends of the watering lines are connected to the collecting line (Ewing, Figures 4, 5).
Regarding claim 18, Ewing further discloses at least the supply line is laid such that at least one point forms a highest point and the supply line can be vented at this at least one highest point (Ewing, Figure 5).
Regarding claim 19, Ewing further discloses at least the collecting line is laid such that at least one point forms a highest point and the collecting line can be vented at this at least one highest point (Ewing, Figure 5).  

Claim(s) 1-9 and 13-21 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KR 10-0778279 (hereinafter KR ‘279).
Regarding claim 1, KR ‘279 discloses a watering station with multiple drinking valves (18a) for removal of liquid by animals, the watering station comprising: a liquid piping system including at least one watering line (17), at least one supply line (16), and at least one return line (24), the at least one watering line being associated with drinking valves and having a liquid reservoir (10), wherein the at least one supply line simultaneously supplies liquid to the watering lines in parallel with the at least one return line returning at least a portion of the liquid to the 
Regarding claim 2, KR ‘279 further discloses the supply line and the return line are joined together to form a circulation line for the liquid (KR ‘279, Figure 2).
Regarding claim 3, KR ‘279 further discloses the ends at one liquid supply side of the watering lines are connected fluidically to the common supply line and the return line is connected to a downstream end of the supply line (KR ‘279, Figure 2).
Regarding claims 4, 17, and 21 KR ‘279 further discloses the liquid inlet ends of the watering lines are connected to the supply line and the opposite liquid outlet ends of the watering lines are connected directly or across a collecting line (KR ‘279, Figure 2) to the return line. Ewing is further capable of performing the functional language of claims 17 and 21. Ewing is further capable of performing the functional language of claims 17, and 21, as best understood.
Regarding claim 7, KR ‘279 further discloses a pump (22) is arranged in the return line before the liquid reservoir.
Regarding claim 8, KR ‘279 further discloses the liquid reservoir is formed by at least one liquid reservoir tank (10), and the liquid in the liquid reservoir tank can be filled from a liquid source.
Regarding claim 13, KR ‘279 further discloses the supply line is connected by a respective downpipe to the inlet ends of the watering lines and the downstream ends of the watering lines are connected to the collecting line (KR ‘279, Figure 2).
Regarding claim 18, KR ‘279 further discloses the supply line is laid such that at least one point forms a highest point (KR ‘279, Figure 2) and the supply line can be vented at this at least one highest point.
Regarding claim 19, KR ‘279 further discloses at least the collecting line is laid such that at least one point forms a highest point (KR ‘279, Figure 2) and the collecting line can be vented at this at least one highest point.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Ewing discloses a pump in the supply line but does not disclose a pump in the return line. 
Ewing does not disclose the supply line being fluidically connected by riser pipes and downpipes to opposite ends of watering lines.
The return line of Patchett does not comprise a pump. Patchett uses a float valve and ball cock to maintain a level of water in the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642